Citation Nr: 0713618	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  00-17 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for migraines as secondary 
to compensation granted for residuals of a scar on the bridge 
of the nose and a painful scar on the bridge of the nose, 
under 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for migraines as 
secondary to compensation granted for residuals of a scar on 
the bridge of the nose and a painful scar on the bridge of 
the nose, under 38 U.S.C.A. § 1151.  

The Board has determined that additional development is 
necessary prior to making a determination on this issue as an 
etiological opinion has not been obtained.  See 38 C.F.R. 
§ 3.159 (c)(4) (2006). 

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate  
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006).  

Moreover, the Board must remand this claim to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107 (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  



Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran all notice and 
duty to assist obligations with regard 
to the veteran's claim.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107.  In this 
regard, the veteran must be provided a 
notice letter and specifically told of 
the information or evidence he needs to 
submit to substantiate his claim, as 
well as the information or evidence 
that VA will obtain, if any.  38 
U.S.C.A. § 5103(a); see also Dingess v. 
Nicholson.  The veteran must also be 
asked to submit all pertinent 
information or evidence in his 
possession.  38 C.F.R. § 3.159.  

2.  Schedule the veteran for a VA 
neurological examination to determine the 
nature and etiology of his migraine 
headache complaints.  The claims file 
must be made available to the examiner 
for review and the examiner must indicate 
that this has been accomplished.  
The examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that the veteran has migraine headaches 
which are proximately due to or are the 
result of residuals of a scar on the 
bridge of the nose and/or a painful scar 
on the bridge of the nose. 

The examiner should indicate whether 
migraine headaches are an additional 
disability caused by VA surgical 
treatment, i.e., multiple skin grafts on 
the bridge of the nose.  In determining 
whether migraine headaches are an 
additional disability, the examiner must 
comment on the following:

1.	whether migraine headaches are a 
continuance or natural progress of 
disease or injuries for which the 
hospitalization or treatment was 
authorized;
2.	whether migraine headaches are the 
result of such disease or injury, 
or aggravation of an existing 
disease or injury suffered as the 
result of hospitalization or 
medical treatment and not merely 
coincidental therewith;
3.	whether migraine headaches are the 
necessary consequences of surgical 
treatment properly administered 
with the express or implied consent 
of the veteran ("Necessary 
consequences" are those that are 
certain to result from, or were 
intended to result from, the 
examination or medical or surgical 
treatment administered): and 
4.	Whether the cause of migraine 
headaches was carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on VA's part in 
furnishing the surgical treatment, 
or that the proximate cause of 
migraine headaches was an event 
that was not reasonably 
foreseeable. 

All opinions and conclusions must be 
supported by complete rationale. 

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should adjudicate the 
veteran's claim.  In particular, the RO 
should review the requested examination 
report and required medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if it is not, the RO 
should implement corrective procedures. 
The Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  If the 
claim is not granted in full, the RO 
should furnish the veteran a relevant 
SSOC and allow him an opportunity to 
respond.  Then the case should be 
returned to the Board if in order.    


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




